DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 27, 30, 36, 47 and 48 are objected to because of the following informalities: 
Claim 27 line 1, “advancable” should read “advanceable”
Claim 27 line 13, “supporting the flexible, neck segment” should read “supporting the flexible neck segment”
Claim 30 line 2, “hydrophillic coating” should read “hydrophilic coating”
Claim 36 line 3, “past the obstruction” should read “past the obstruction.”
Claim 47 line 2, “flexible, neck segment” should read “flexible neck segment”. This correction should be made for both instances of this limitation in line 2.
Claim 48 lines 2-3, “flexible, neck segment” should read “flexible neck segment”. This correction should be made for both instances of this limitation in lines 2-3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
    MPEP 2164.01 refers to In re Wands in which it was stated that “The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation”. Furthermore, MPEP 2164.04 states “In order to make a rejection, the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention. In re Wright”.
    The examiner has considered the factors noted in In re Wands
Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not pointed out where claim 42 is supported, nor does there appear to be a written description of the claim limitation “the support feature is removably attached to the flexible neck segment” in the application as filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the loop" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 35 introduces “a loop”, for purposes of examination claim 39 is being interpreted as being dependent on claim 35.
Claim 40 recites the limitation "the loop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 35 introduces “a loop”, for purposes of examination claim 40 is being interpreted as being dependent on claim 35.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 27-42, and 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,179,225. Although the claims at issue are not identical, they are not patentably distinct from each other because they both refer to the same subject matter of a guidewire apparatus comprising a hemispheric distal tip, a flexible neck segment having a middle portion, a distal taping portion and a proximal tapering portion, an elongate segment proximal of the proximal tapering portion and a support feature disposed over and supporting the flexible neck segment. The difference between claim 27 of the instant application and claim 1 of the patent is that claim 1 of the patent specifies that the support feature is “a wire-braided tube” in line 19 and further specifies characteristics of the wire-braided tube and the flexible neck segment regarding how the apparatus will function when it encounters an obstruction in lines 21-36. Since the instant claim 27 does not limit the functionality of the guidewire apparatus or the structure of the support feature, the instant claim 27 is broader than claim 1 of the patent. Though not in the same order, the limitations of claims 28-42 and 45-48 in the instant application can be found word-for-word in claims 1-16 of the patent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 31, 41 and 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sela et al. (US Patent Pub. 20110152721 hereinafter "Sela").

a hemispheric distal tip (184B) having an equator with a first diameter (see Annotated Fig 1B); 
a flexible neck segment (182A, 184A, 180) proximal of the hemispheric distal tip and having a second diameter (see Annotated Fig 1B) less than the first diameter of the hemispheric distal tip, the flexible neck segment having: 
(i) a middle portion (182A) having the second diameter, 
(ii) a distal tapering portion (184A) where the equator of the hemispheric distal tip tapers proximally to transition into the middle portion, and 
(iii) a proximal tapering portion (180) proximal the middle portion; 
an elongate segment (176,178) proximal of the proximal tapering portion of the flexible neck segment and having a third diameter (see Annotated Fig 1B) greater than the second diameter of the flexible neck segment; and 
a support feature (186A) disposed over and supporting the flexible neck segment (see [0048]).  

    PNG
    media_image1.png
    268
    566
    media_image1.png
    Greyscale

Annotated Figure 1B

Regarding Claim 41, Sela teaches the guidewire apparatus of claim 27, wherein the support feature is a coil (186A, 186B, 186C).
Regarding Claim 46, Sela teaches (annotated Fig 1B) the guidewire apparatus of claim 27, wherein a combined diameter of the support feature and the flexible neck portion (annotated Fig 1B where the second diameter is labeled) is less than each of the first diameter (see annotated Fig 1B) of the hemispherical distal tip and the third diameter (see annotated Fig 1B) of the elongate segment.
Regarding Claim 47, Sela teaches (annotated Fig 1B) the guidewire apparatus of claim 27, wherein the second diameter of the flexible neck segment is less than the first diameter such that the flexible neck segment is more flexible than the hemispheric distal tip (see Fig 1B showing the flexible neck segment bends compared to the hemispheric distal tip and see annotated Fig 1B showing the second diameter is smaller than the first diameter).  
Regarding Claim 48, Sela teaches (annotated Fig 1B) the guidewire apparatus of claim 27, wherein the third diameter of the elongate segment proximal of the neck segment is greater than the second diameter of the flexible neck segment such that the flexible neck segment is more flexible than the elongate segment proximal thereto (see Fig 1B showing the flexible neck segment bends compared to the elongate proximal section and see annotated Fig 1B showing the second diameter is smaller than the third diameter).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-30 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US Patent Pub. 20110152721 hereinafter "Sela") in view of Mirigian et al. (US Patent 7883474 hereinafter "Mirigian").
Regarding Claim 28, Sela teaches all elements of claim 27. Sela does not teach the guidewire apparatus of claim 27, wherein the support feature comprises: 
(i) a distal tapering region, the distal tapering region being configured to align with the distal tapering portion of the flexible neck segment, and 
(ii) a proximal tapering region, the proximal tapering region being configured to align with the proximal tapering portion of the flexible neck segment.   
Mirigian teaches (Figs 6A,6B) a guidewire (172,174,176) with a support feature (178) that is placed around multiple sections of the guidewire (Col 8 lines 27-30). The support feature comprises: a distal tapering region (178 is around distal portion 172 of the guidewire) and a proximal tapering portion (178 is around a more proximal sections 174 and 176 of the guidewire).

Regarding Claims 29-30, Sela teaches all elements of claim 27. Sela does not teach the guidewire apparatus of claim 27, wherein one or more of the hemispheric distal tip, the flexible neck segment, or the elongate segment is covered with a coating; wherein the coating comprises a hydrophobic coating, a hydrophilic coating, an anti-thrombogenic coating, a polymeric coating, a silicone coating, or a polytetrafluoroethylene (PTFE) coating.  
Mirigian teaches (Col 5 lines 22-29) a guidewire including portions or sections having a hydrophilic polymeric coating thereon. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hemispheric distal tip, the flexible neck segment, or the elongate segment of Sela with a coating; wherein the coating comprises a hydrophilic coating as taught by Mirigian. One would have been motivated to do so in order to improve the guidewire's lubricity without adversely affecting the flexibility or shape ability of the guidewire (Mirigian Col 5 lines 22-29).
Regarding Claims 43-44, Sela teaches all elements of claim 27 mentioned above. Sela does not teach the guidewire apparatus of claim 27, wherein the support feature is made of a 
Mirigian teaches a guidewire (172, 174, 176) with a support feature (178) made of a material with shape memory characteristics; wherein the material with shape memory characteristics is nickel titanium (Col 9 lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support feature of Sela to be made of a material with shape memory characteristics; wherein the material with shape memory characteristics is nickel titanium as taught by Mirigian. One of ordinary skill in the art would have been motivated to do so in order to retain the support feature’s shape and superelastic properties (Mirigian Col 9 lines 29-30).
Regarding Claim 45, the combination of Sela and Mirigian teaches all elements of claim 28. It was noted in the rejection of claim 28 that Sela was modified in view of Mirigian such that the support feature comprises: a distal tapering region, the distal tapering region being configured to align with the distal tapering portion of the flexible neck segment, and a proximal tapering region, the proximal tapering region being configured to align with the proximal tapering portion of the flexible neck segment, and therefore the modified version of Sela comprises the limitations of the support feature being disposed over and bonded to one or more of the distal tapering portion or the proximal tapering portion of the flexible neck segment (Mirigian Col 8 lines 56-65). 
Claim 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US Patent Pub. 20110152721 hereinafter "Sela") in view of Machek (US Patent 4895168).
Regarding Claims 32-34, Sela teaches all elements of claim 27. Sela does not teach the guidewire apparatus of claim 27, wherein the first diameter is about 0.018 to about 0.038 
Machek teaches (Col 4 lines 22-34) a guidewire that may have diameters sized between 0.032-0.044 inches, 0.016-0.036 inches and 0.020-0.010 inches depending upon the use of the guidewire. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire of Sela such that the first diameter is about 0.018 to about 0.038 inches; the second diameter is about 0.002 to about 0.010 inches; the third diameter is about 0.018 to about 0.038 inches, as taught by Machek. One would have been motivated to do so, so that the guidewire would have the proper dimensions for its specific application or use within the body (Machek Col 4 lines 22-23).
Claim 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US Patent Pub. 20110152721 hereinafter "Sela") in view of Euteneuer et al. (US Patent 7824345 hereinafter "Euteneuer").
Regarding Claim 35, Sela teaches all elements of claim 27. Sela does not teach the guidewire apparatus of claim 27, wherein the flexible neck segment is configured to form into a loop as the guidewire apparatus is advanced through the bodily lumen and the hemispheric distal tip encounters an obstruction, the loop being distal of the hemispheric distal tip within the bodily lumen. 
Euteneuer teaches (Fig 2B) a guidewire (14) with a flexible neck segment (20) is configured to form into a loop (see Fig 2B) as the guidewire apparatus is advanced through the bodily lumen (12) and the hemispheric distal tip (18) encounters an obstruction (22), the loop being distal of the hemispheric distal tip within the bodily lumen (while Fig 2B does not show the loop 20 being distal of the distal tip 18, it is interpreted that the loop may be distal of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire of Sela so that the flexible neck segment is configured to form into a loop as the guidewire apparatus is advanced through the bodily lumen and the hemispheric distal tip encounters an obstruction, the loop being distal of the hemispheric distal tip within the bodily lumen as taught by Euteneuer. One would have been motivated to do so in order to allow the guidewire to buckle and divert the force away from the distal tip and further advance the guidewire even when the distal tip encounters a barrier (Col 3 lines 41-54).
Regarding Claim 36, the combination of Sela and Euteneuer teaches all elements of claim 35 as mentioned above. The combination further teaches the guidewire apparatus of claim 35, wherein further advancement of the guidewire pushes the loop past the obstruction so that the hemispheric distal tip is pulled by the flexible neck segment past the obstruction (see Euteneuer Col 3 lines 41-54 teaching how the guidewire can be advanced further even when the distal tip hits an obstruction; based on the shape of the obstruction it is interpreted that the guidewire would be able to pull the hemispheric distal tip past the obstruction as the guidewire is advanced further).
Regarding Claim 37, the combination of Sela and Euteneuer teaches the guidewire apparatus of claim 35 as described above. Euteneuer further shows a “barrier or occlusion 22” in a blood vessel as seen in at least Fig. 2B, but does not expressly describe the barrier or occlusion 
Regarding Claim 38, Sela teaches all elements of claim 27 as mentioned above. Sela does not teach the guidewire apparatus of claim 27, wherein the bodily lumen comprises a bodily duct, a bodily track, a bodily orifice, a bodily invagination, a blood vessel, an artery, a vein, a urethra, a ureter, a vagina, a fallopian tube, a rectum, a throat, an ear canal, a nasal tract, a bile duct, a biliary tract, an esophagus, a trachea, a bronchus, or an artificial bodily tract or lumen.  
Euteneuer teaches (Fig 2B) a guidewire that is used within a blood vessel (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bodily lumen of Sela to be a blood vessel as taught by Euteneuer. One of ordinary skill in the art would recognize that a blood vessel is a bodily lumen that is known to be treated with a guidewire apparatus (Euteneuer Col 2 line 56- Col 3 line 5). 
Regarding Claim 39, the combination of Sela and Euteneuer teaches all elements of claim 35 as mentioned above. The combination further teaches the guidewire apparatus of claim 35, wherein the hemispheric distal tip is biased to return to a position distal of the flexible neck segment within the bodily lumen after the loop of the flexible neck segment is advanced past the obstruction and the hemispheric distal tip is pulled past the obstruction (see Euteneuer 
Regarding Claim 40, the combination of Sela and Euteneuer teaches all elements of claim 35 as mentioned above. The combination further teaches the guidewire apparatus of claim 35, wherein the flexible neck segment is biased so that the loop straightens after the loop of the flexible neck segment is advanced past the obstruction and the hemispheric distal tip is pulled past the obstruction (see Euteneuer Col 3 lines 41-54 teaching how the guidewire can be advanced further even when the distal tip hits an obstruction; based on the shape of the obstruction it is interpreted that the guidewire would be able to pull the hemispheric distal tip past the obstruction as the guidewire is advanced further; once the hemispheric distal tip is past the obstruction there would be no force to cause the buckling of the flexible neck segment, so it is interpreted that the loop would straighten out).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sepetka (US Patent 4832047) teaches in Col 1 lines 40-43 that a well known obstruction within a blood vessel may be plaque.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783